SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Northern District of New York, and was argued by counsel for appellants and the City appellees, and was submitted by counsel for the Housing Authority appellees.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Mordue’s Memorandum-Decision and Order dated May 5, 2000. Giving consideration to 24 C.F.R. § 982.306 as a whole, which provides housing authorities with considerable discretion to determine which landlords may participate in Section 8 programs and states that “[njothing in this rule is intended to give any owner any right to participate in the program,” see id. § 982.306(e), we conclude that plaintiffs did not show an entitlement to participate in such programs or a property interest sufficient to support their due process claims.
We have considered all of plaintiffs’ contentions on this appeal and have found them to be without merit. The judgment of the district court is affirmed.